USCA11 Case: 20-14556    Date Filed: 12/14/2021   Page: 1 of 9




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 20-14556
                Non-Argument Calendar
                ____________________

UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
versus
WOODROW RUDOLPH DIXON, JR.,
a.k.a. Dro,
KIRK L. FLOYD,
a.k.a. Twin,
a.k.a. Kirk Lorin Floyd,


                                       Defendants-Appellants.
USCA11 Case: 20-14556       Date Filed: 12/14/2021   Page: 2 of 9




2                     Opinion of the Court                20-14556

                    ____________________

          Appeals from the United States District Court
              for the Northern District of Georgia
           D.C. Docket No. 1:12-cr-00205-JPB-CMS-1
                    ____________________

Before WILSON, BRANCH, and ANDERSON, Circuit Judges.
PER CURIAM:
       Following resentencing, codefendants Woodrow Dixon
and Kirk Floyd appeal their sentences for several offenses related
to “their conspiracy to rob a cocaine stash house.” United States
v. Dixon, 626 F. App’x 959, 961 (11th Cir. 2015). Dixon was
convicted of conspiracy to commit Hobbs Act robbery and
conspiracy to possess with intent to distribute at least five
kilograms of cocaine. Floyd was convicted of conspiracy to
commit Hobbs Act robbery, conspiracy to possess with intent to
distribute at least five kilograms of cocaine, and possession of a
firearm by a convicted felon.
       On appeal, Dixon argues that his total 235-month sentence
is substantively unreasonable because the district court failed to
give adequate consideration to his postsentencing rehabilitation.
And Floyd argues that his sentence is procedurally unreasonable
because the district court erred in applying the Armed Career
Criminal Act (“ACCA”) enhancement as his Georgia burglary
convictions do not qualify as violent felonies under the ACCA—
USCA11 Case: 20-14556        Date Filed: 12/14/2021   Page: 3 of 9




20-14556              Opinion of the Court                       3

although he acknowledges that this claim is foreclosed by binding
precedent. After review, we affirm.
                      I.      Background
      In addition to the counts described previously, Dixon and
Floyd were also initially each convicted following a jury trial in
2013 of carrying a firearm during and in relation to a crime of
violence, with the crime of violence being conspiracy to commit
Hobbs Act robbery, in violation of 18 U.S.C. § 924(c). Dixon, 626
F. App’x at 961. Dixon received the mandatory minimum of 20
years’ imprisonment, and Floyd received the mandatory
minimum of 25 years’ imprisonment. Id. We affirmed their
convictions and sentences on appeal. Id. at 963–67.
       However, following the Supreme Court’s decision in
United States v. Davis, 139 S. Ct. 2319, 2336 (2019), which held
§ 924(c)’s residual clause void for vagueness, Dixon and Floyd had
their § 924(c) convictions vacated during their respective
28 U.S.C. § 2255 proceedings. As a result, both Dixon and Floyd
were entitled to a full resentencing proceeding.
      Dixon’s resentencing
       At resentencing, Dixon’s advisory guidelines range was 235
to 293 months’ imprisonment. He faced a statutory maximum of
life imprisonment. The government argued that the district court
should reimpose the original sentence of 20 years’ imprisonment,
citing Dixon’s history and characteristics, the nature and
circumstances of the offense, the seriousness of the offense, the
USCA11 Case: 20-14556       Date Filed: 12/14/2021   Page: 4 of 9




4                     Opinion of the Court               20-14556

need for deterrence, and the need to protect the public. Dixon
argued that a sentence of 120 months’ imprisonment was
appropriate in light of his postsentencing rehabilitative efforts—
namely, that during the prior seven years of incarceration, he had
been a model inmate with no disciplinary history, he had taken
numerous classes and programming, and he received a minimum
score on a test designed to predict the likelihood of violent
recidivism.
       After hearing arguments from counsel and testimony on
behalf of Dixon, the district court stated that it was “going to
consider as requested by the defense the good work and
opportunities that Mr. Dixon has availed himself of while he’s
been in prison these past several years,” and sentenced Dixon to a
total of 235 months’ imprisonment to be followed by six years’
supervised release.     The district court explained that, in
determining the appropriate sentence, it considered the 18 U.S.C.
§ 3553(a) factors and the “good work and deeds” Dixon had
performed while incarcerated, but that it could not “ignore his
extensive role in this serious crime.” Specifically, Dixon
“managed, organized and recruited other members for this
conspiracy,” and, even though he left the area on the day of the
planned robbery, “he continued to coordinate the involvement of
the other co-conspirators via telephone conversations.”
Accordingly, the district court explained that a total sentence of
235 months’ imprisonment was “a just and appropriate sentence”
USCA11 Case: 20-14556         Date Filed: 12/14/2021   Page: 5 of 9




20-14556               Opinion of the Court                       5

that complied with the directives of § 3553(a). Dixon objected to
the sentence.
      Floyd’s resentencing
       At resentencing, Floyd’s advisory guidelines range was 262
to 327 months’ imprisonment. As relevant to this appeal, Floyd
argued that his convictions for Georgia burglary should not
qualify as violent felonies for purposes of the ACCA, and that this
Court’s precedent to the contrary in United States v. Gundy, 842
F.3d 1156 (11th Cir. 2016), was wrongly decided. He argued that
a sentence of 180 months’ imprisonment was appropriate under
the circumstances. The district court imposed a total sentence of
262 months’ imprisonment to be followed by a total of five years’
supervised release. The district court further noted that it would
have imposed the same sentence “irrespective” of the disputed
ACCA enhancement.            Floyd objected to the procedural
reasonableness of the sentence based on the ACCA enhancement
and to the substantive reasonableness of the sentence.
      This appeal followed.
                       II.      Discussion
   A. Dixon’s appeal
      Dixon argues that his bottom-of-the-guidelines sentence is
substantively unreasonable because the district court failed to give
adequate consideration to his postsentencing rehabilitation. He
maintains that his postsentencing rehabilitation “was so
USCA11 Case: 20-14556        Date Filed: 12/14/2021    Page: 6 of 9




6                      Opinion of the Court               20-14556

substantial as to require a variance below the sentencing
guidelines.”
        We review the reasonableness of a sentence under a
deferential abuse of discretion standard. Gall v. United States, 552
U.S. 38, 41 (2007). The district court must issue a sentence that is
“sufficient, but not greater than necessary” to comply with the
purposes of § 3553(a)(2), which include the need for a sentence to
reflect the seriousness of the offense, promote respect for the law,
provide just punishment, deter criminal conduct, and protect the
public from future criminal conduct. 18 U.S.C. § 3553(a). The
court must also consider the “nature and circumstances of the
offense and the history and characteristics of the defendant.” Id.
§ 3553(a)(1). We examine whether a sentence is substantively
reasonable in light of the totality of the circumstances. Gall, 552
U.S. at 51.
        When, as here, “a defendant’s sentence has been set
aside . . . and his case remanded for resentencing, a district court
may consider evidence of a defendant’s rehabilitation since his
prior sentencing and . . . such evidence may, in appropriate cases,
support a downward variance from the advisory Guidelines
range.” Pepper v. United States, 562 U.S. 476, 490 (2011).
       A district court abuses its discretion at sentencing when it
(1) fails to consider relevant factors that were due significant
weight, (2) gives an improper or irrelevant factor significant
weight, or (3) “commits a clear error of judgment in considering
the proper factors.” United States v. Rosales-Bruno, 789 F.3d
USCA11 Case: 20-14556        Date Filed: 12/14/2021     Page: 7 of 9




20-14556               Opinion of the Court                        7

1249, 1256 (11th Cir. 2015) (quotation omitted). Because such an
abuse of discretion infrequently occurs, “it is only the rare
sentence that will be substantively unreasonable.” Id. (quotation
omitted). The burden rests on the party challenging the sentence
to show “that the sentence is unreasonable in light of the entire
record, the § 3553(a) factors, and the substantial deference
afforded sentencing courts.” Id. We will “vacate the sentence if,
but only if, we ‘are left with the definite and firm conviction that
the district court committed a clear error of judgment in weighing
the § 3553(a) factors by arriving at a sentence that lies outside the
range of reasonable sentences dictated by the facts of the case.’”
United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en
banc) (quoting United States v. Pugh, 515 F.3d 1179, 1191 (11th
Cir. 2008)).
        Dixon’s sentence is not substantively unreasonable. The
record confirms that the district court considered Dixon’s
rehabilitative efforts since his initial sentencing and the § 3553(a)
factors. Although Dixon quarrels with how much weight the
district court gave his postsentencing rehabilitation, “[t]he weight
to be accorded any given § 3553(a) factor is a matter committed to
the sound discretion of the district court.” United States v. Clay,
483 F.3d 739, 743 (11th Cir. 2007) (quotation omitted). The
district court was entitled to give more weight to the nature and
circumstances of the offense than to Dixon’s rehabilitative efforts,
and he has not established that the district court erred in its
consideration of the relevant factors. See Rosales-Bruno, 789 F.3d
USCA11 Case: 20-14556         Date Filed: 12/14/2021    Page: 8 of 9




8                       Opinion of the Court                20-14556

at 1256; Clay, 483 F.3d at 743. Moreover, Dixon’s total 235-
month sentence is at the bottom of his guidelines range and well
below the statutory maximum of life, which are both indicators of
reasonableness. See United States v. Hunt, 526 F.3d 739, 746
(11th Cir. 2008) (“Although we do not automatically presume a
sentence within the guidelines range is reasonable, we ordinarily
expect [such a sentence] . . . to be reasonable.” (quotation
omitted)); United States v. Gonzalez, 550 F.3d 1319, 1324 (11th
Cir. 2008) (explaining that a sentence that is below the statutory
maximum is another indicator of reasonableness). Accordingly,
we conclude Dixon’s sentence is substantively reasonable and
affirm.
    B. Floyd’s Appeal
        Floyd argues that his sentence is procedurally unreasonable
because the district court erred in applying the ACCA
enhancement as his Georgia burglary convictions do not qualify
as violent felonies under the ACCA. Nevertheless, Floyd
acknowledges that his claim is squarely foreclosed by our decision
in Gundy, in which we held that a Georgia burglary conviction,
like the convictions at issue in Floyd’s case, categorically qualified
as a violent felony under the ACCA’s enumerated crimes clause.
842 F.3d at 1169. Under the prior panel precedent rule, “a prior
panel’s holding is binding on all subsequent panels unless and
until it is overruled or undermined to the point of abrogation by
the Supreme Court or by this [C]ourt sitting en banc.” United
States v. Archer, 531 F.3d 1347, 1352 (11th Cir. 2008).
USCA11 Case: 20-14556      Date Filed: 12/14/2021   Page: 9 of 9




20-14556              Opinion of the Court                     9

Accordingly, in light of Gundy, the district court did not err in
applying the ACCA enhancement, and we affirm.
      AFFIRMED.